Citation Nr: 0026293	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  00-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for back strain.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1974.

This appeal originally arose from a May 1998 rating action 
which granted service connection for a post-traumatic stress 
disorder and assigned a 10% rating.  A Notice of Disagreement 
with the 10% rating was received in October 1998, and a 
Statement of the Case (SOC) was issued in November 1998, but 
the RO found the veteran's Substantive Appeal received in 
October 1999 to be untimely.  In January 2000, the RO raised 
the rating for PTSD to 30 percent disabling.  There has been 
no disagreement expressed with this decision.  

This appeal arises from an October 1998 rating action which 
denied service connection for pes planus, back strain, 
bilateral hearing loss, and tinnitus.

In July 1997, the RO received the veteran's claim for service 
connection for hypertension.  This issue has not been 
adjudicated by the RO, and is thus referred to the RO for 
appropriate action. 


REMAND

In a statement which was received by the Board of Veterans 
Appeals (Board) in September 2000, the veteran requested a 
videoconference hearing at the RO with a Veterans Law Judge 
(VLJ) sitting at the Board in Washington, D.C.  This case is 
thus REMANDED to the RO for the following action:


The RO should schedule, at the first 
convenient opportunity, a videoconference 
hearing for the veteran and any witnesses 
at the RO before a VLJ sitting at the 
Board in Washington, D.C.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and a Supplemental SOC need not be issued.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 3 -


